Citation Nr: 1737192	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  14-01 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Appellant 


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 
INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from May 1967 to June 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey.

In May 2017, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the appellant's current bilateral hearing loss disability is related to his military service.

2.  There is an approximate balance of positive and negative evidence as to whether the appellant's current tinnitus is related to his military service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the appellant, a bilateral hearing loss disability was incurred in ACDUTRA military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).

2.  Resolving doubt in favor of the appellant, tinnitus was incurred in ACDUTRA military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Active service includes active duty and any period of ACDUTRA which the Veteran was disabled or died from a disease or injury incurred or aggravated in the line of duty.  See 38 C.F.R. § 3.6 (a), (c).

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss disability during a Veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley at 159.

The Board finds that the appellant was serving on ACDUTRA for the Army National Guard from May 1967 to June 1967.  38 C.F.R. § 3.6 (a), (c).

The Board finds the first element under Shedden is met.  Upon VA examination in October 2010, the appellant's auditory thresholds in the frequencies 2000, 3000, and 4000 Hertz were 40 decibels or greater bilaterally.  Accordingly, the appellant has a current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  In a November 2011 letter to Dr. Bollard, Ms. Chiusano, a former audiologist also diagnosed subjective tinnitus.

The Board finds the second Shedden element is also met.  The appellant contends he was exposed to noise during his ACDUTRA service when he worked as a safety officer for the Army National Guard.  He contends that he was seriously injured when, upon checking a jammed 105 millimeter howitzer round, the shell exploded.  The appellant suffered an injury to the liver, head, and abdomen.  See May 2017 videoconference hearing testimony; April 2010 Form 21-526.   The appellant's service records confirm the 1967 incident and injuries.  See JPF's June 1967 Interim Report.  Because the appellant was likely exposed to in service acoustic trauma, as it is consistent with the circumstances and conditions of the accidental shell explosion, the Board finds the second Shedden element is met.  

As to the third Shedden element, the appellant contends that his noise exposure in service caused his current bilateral hearing loss disability and tinnitus.

With respect to the appellant's hearing loss claim, the Board finds that there is probative evidence that the appellant's hearing loss preexisted the appellant's in-service injury.  An October 2010 VA examiner noted the results of a May 1965 audiometric examination as the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-5
N/A
45
LEFT
-5
-5
0
N/A
55

Because the auditory threshold in the frequency of 4000 Hertz is greater than 40 decibels, the May 1965 audiometric examination indicates disabling hearing loss that preceded the appellant's in-service injury.  38 C.F.R. § 3.385.

However, the Board finds the appellant's contentions credible regarding the in-service injury as the cause of the appellant's current disability.  The appellant contends that he was injured while working as a safety officer for the Army National Guard.  See May 2017 videoconference hearing testimony; April 2010 Form 21-526.  His account of a shell exploding when checking a jammed 105 millimeter howitzer is corroborated by incident reports.  See JPF's June 1967 Interim Report.  

After the artillery incident, the appellant's audiograms indicate worsening hearing loss disability according to 38 C.F.R. § 3.385.  To the point, a January 1968 audiogram showed auditory thresholds  in excess of 40 decibels in the 3000 Hertz frequency and an October 1971 audiogram showed auditory thresholds amounting to 40 decibels or greater in the 2000, 3000, 4000, and 6000 Hertz frequencies.  The appellant did not report a history of occupational or recreational noise exposure that may explain the extent of the appellant's current hearing loss disability.  See October 2010 VA examination.  The Board finds the appellant's contentions credible, for the evidence of record corroborates the appellant's in-service injury and worsening hearing loss since the date of injury.  

Moreover, the private opinion evidence of record supports the appellant's contentions.  For instance, in August 2012, Dr. Bollard opined that it is more likely as not that the appellant's tinnitus and hearing loss are related to the artillery noise exposure that he encountered while serving.  Dr. Bollard also opined that the appellant's tinnitus started as a result of the military explosion in May 1967.  In supporting his opinion, Dr. Bollard noted the October 2009 audiology report that confirmed the appellant's hearing loss and tinnitus symptoms.  He also referenced Ms. Chiusano's report that suggested military and/or artillery exposure as the cause of the hearing loss and tinnitus.  Dr. Bollard further noted the January 2010 VA audiology report that confirmed hearing loss and tinnitus symptoms.

In October 2016, Dr. Reddy opined that there is more than 50 percent probability that the appellant's hearing loss and tinnitus are related to military and/or artillery noise exposure that he encountered while serving.  Dr. Reddy also opined that based on his review of the appellant's history, the appellant's tinnitus started as a result of the military explosion in the May 1967 accident, though other hearing loss also probably occurred during earlier service.  

The Board also finds the appellant's contentions regarding tinnitus credible.  In an April 2010 statement, the appellant stated he had issues with ringing in his ears after an artillery accident in May 1967.  The Board has no reason to doubt the appellant's assertions that he incurred acoustic trauma during service, that he began to experience tinnitus during service, and that he has experienced tinnitus since service.  

In considering the aforementioned, the Board finds the evidence for and the evidence against the appellant's claims is at least in relative equipoise, and so the Board affords the appellant the benefit of the reasonable doubt, and finds there is medical evidence of record establishing a link between the appellant's noise exposure in service and his current bilateral hearing loss disability and tinnitus.  Accordingly, the Board finds that a grant of service connection is warranted for bilateral hearing loss disability and tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


